Celebrezze, C. J.,
concurring. Although I concur in this court’s construction of R. C. 2923.03(D), I must express serious reservations about that provision and its operation.
The General Assembly in R. C. 2923.03(D) has enacted an inflexible rule that provides that all accomplice testimony is inherently unreliable. In so doing, the General Assembly has taken much of the evaluation of witness credibility away from the jury. In our legal system the jury, on a case-by-case basis, not the legislature in an intractable, stony provision, ordinarily assesses witness credibility. State v. Tuttle (1903), 67 Ohio St. 440. A jury’s personal assessment of witness credibility is a *296much better method of weighing accomplice testimony than an inflexible statutory rule such as the one contained in R. C. 2923.03(D).
Obviously there are reasons for distrusting accomplice testimony, but they are not a proper basis to constitute an automatic exclusion resulting in a discharge of a criminal offender. There is of course the concern that the accomplice has been promised or believes he will receive immunity or leniency. There is also the possibility that the accomplice may maliciously include others in his own crime. The existence of such promises, beliefs, or malice however varies on a case-by-case basis and should be assessed according to the individual witness’ credibility.
As stated in 7 Wigmore on Evidence 417 (Chadbourn Rev.), Section 2057:
“The promise of immunity, * * * being the essential element of distrust, but not being invariably made, no invariable rule should be fixed as though it had been made. Moreover, if made, its influence must vary infinitely with the nature of the charge and the personality of the accomplice. Finally, credibility is a matter of elusive variety, and it is impossible and anachronistic to determine in advance that, with or without promise, a given man’s story must be distrusted***.”
We are all cognizant of the fact that most crimes are not committed in front of a crowd.
In allowing the testimony of one accomplice to corroborate the testimony of another, the General Assembly recognized that accomplices could be credible witnesses. State v. Vorys (1978), 56 Ohio St. 2d 107. In light of this, and for the reasons stated above, I believe that the legislature should reevaluate the rule it has set down in R. C. 2923.03(D) and leave the issue of accomplice credibility to the fact finder.
Holmes, J., concurs in the foregoing concurring opinion.